                                                           Case 1:20-cv-00502-TCB Document 171-22 Filed 08/31/21 Page 1 of 3
                                                                                                                                                                                                                                                             EXHIBIT 23

                                                                                                  MaChelle Joseph v. Board of Regents of the University System of Georgia, et al.
Document Type   Document Date         Author                            Recipient                 Privilege Asserted/Reason for Redaction                                        Basis for Privilege Assertion/Redaction                                                       Bates-Number
    Email         12/3/2019           Plaintiff        Colleen Coveney, Esq./Joseph Abboud, Esq    Attorney-Client Privilege; Work Produc                    Communication from Plaintiff to counsel discussing facts relevant to legal claims                               PLAINTIFF000097
                                                         Colleen Coveney, Esq./Joseph Abboud,
    Email         12/4/2019           Plaintiff                                                    Attorney-Client Privilege; Work Product                      Communication from Plaintiff to counsel discussing facts relevant to legal claims                            PLAINTIFF000100
                                                        Esq./Ed Buckley, Esq./Lisa Banks, Esq.
    Email        12/10/2019           Plaintiff                  Colleen Coveney, Esq              Attorney-Client Privilege; Work Produc                       Communication from Plaintiff to counsel discussing facts relevant to legal claims                            PLAINTIFF000101
    Email        12/12/2019           Plaintiff        Colleen Coveney, Esq./Joseph Abboud, Esq    Attorney-Client Privilege; Work Produc                       Communication from Plaintiff to counsel discussing facts relevant to legal claims                            PLAINTIFF000103
    Email        12/16/2016           Plaintiff                   Matthew Johns, Esq.                      Attorney-Client Privilege                            Communication from Plaintiff to counsel discussing facts relevant to legal claims                            PLAINTIFF000351
    Email        12/17/2016      Matthew Johns, Esq.                     Plaintiff                         Attorney-Client Privilege                            Communication from counsel to Plaintiff discussing facts relevant to legal claim                             PLAINTIFF000351
    Email         7/10/2019           Plaintiff                  Colleen Coveney, Esq                      Attorney-Client Privilege                            Communication from Plaintiff to counsel discussing facts relevant to legal claims                            PLAINTIFF000351
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP          Attorney-Client Privilege; Work Produc                 Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                       PLAINTIFF000358
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP          Attorney-Client Privilege; Work Produc                 Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                       PLAINTIFF000365
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)         Sensitive personal information; relevance                      Sensitive financial information (check number) not relevant to this litigatio                              PLAINTIFF000367
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)         Sensitive personal information; relevance                      Sensitive financial information (check number) not relevant to this litigatio                              PLAINTIFF000368
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)         Sensitive personal information; relevance             Sensitive financial information (bank account and check numbers) not relevant to this litigatio                     PLAINTIFF000369
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)         Sensitive personal information; relevance             Sensitive financial information (bank account and check numbers) not relevant to this litigatio                     PLAINTIFF000370
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)         Sensitive personal information; relevance                  Sensitive financial information (bank account number) not relevant to this litigatio                           PLAINTIFF000371
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)         Sensitive personal information; relevance                      Sensitive financial information (check numbers) not relevant to this litigatio                             PLAINTIFF000373
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)                 Attorney-Client Privilege                        Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advic                        PLAINTIFF000380-382
    Note          July 2018           Plaintiff                 Plaintiff (notebook entry)                 Attorney-Client Privilege                        Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advic                          PLAINTIFF000401
    Note         12/12/2018           Plaintiff                Plaintiff (notebook entry)                 Attorney-Client Privilege                    Plaintiff's notes on telephone call with Lisa Banks/Colleen Coveney discussing facts and legal advice               PLAINTIFF000425-428
    Note        December 2018         Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                           Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                        PLAINTIFF000434-436
    Note        December 2018         Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance                  Sensitive financial information (bank account numbers) not relevant to this litigatio                   PLAINTIFF000440 (left side of page)
    Note        December 2018         Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                       Plaintiff's notes on telephone call with Matthew LeGarde discussing facts and legal advic                 PLAINTIFF000440 (right side of page)
    Note        December 2018         Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance             Sensitive financial information (bank account and check numbers) not relevant to this litigatio                     PLAINTIFF000441
    Note         January 2019         Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                           Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                        PLAINTIFF000445-447
    Note         January 2019         Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                       Plaintiff's notes on telephone call with Colleen Coveney discussing facts and legal advic                         PLAINTIFF000448
    Note           1/7/2019           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                       Plaintiff's notes on telephone call with Matthew LeGarde discussing facts and legal advic                         PLAINTIFF000449
    Note         January 2019         Plaintiff                Plaintiff (notebook entry)          Attorney-Client Privilege; Work Product          Plaintiff's notes on documents and facts prepared for counsel to review in forming legal advice and strategy           PLAINTIFF000451-455
    Note          1/10/2019           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                        Plaintiff's notes on telephone call with Matthew LeGarde discussing facts and legal advic                        PLAINTIFF000456
    Note          1/11/2019           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                        Plaintiff's notes on telephone call with Matthew LeGarde discussing facts and legal advic                      PLAINTIFF000460-465
    Note          May 2015            Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance                     Sensitive financial information (credit card number) not relevant to this litigatio                         PLAINTIFF000494
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                  Attorney-Client Privilege                        Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                     PLAINTIFF000585
    Note        November 2016         Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                          Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                     PLAINTIFF000593-594
    Note        December 2016         Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                          Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                       PLAINTIFF000628
    Note        December 2016         Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                          Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                       PLAINTIFF000634
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                  Attorney-Client Privilege                        Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                     PLAINTIFF000782
    Note        November 2018         Plaintiff                Plaintiff (notebook entry)          Attorney-Client Privilege; Work Produc                 Plaintiff's notes on facts to share with Lisa Banks and Colleen Coveney relevant to legal claims                   PLAINTIFF000788
    Note           2/8/2019           Plaintiff                Plaintiff (notebook entry)                 Attorney-Client Privilege                    Plaintiff's notes on telephone call with Lisa Banks/Colleen Coveney discussing facts and legal advice               PLAINTIFF000795-798
    Note           3/14/2019          Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                        Plaintiff's notes on telephone call with Colleen Coveney discussing facts and legal advic                        PLAINTIFF000833
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                  Attorney-Client Privilege                       Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                      PLAINTIFF000836
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                  Attorney-Client Privilege                       Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                      PLAINTIFF000946
    Note        November 2017         Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance                   Sensitive personal information (passwords and PINs) not relevant to this litigation                           PLAINTIFF000948
    Note          12/14/2018          Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                        Plaintiff's notes on telephone call with Colleen Coveney discussing facts and legal advic                      PLAINTIFF001060-1062
    Note          March 2017          Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance                         Sensitive personal information (passwords) not relevant to this litigation                              PLAINTIFF001072
    Note           May 2017           Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance               Notes on call with financial planner cocerning mother's finances not relevant to this litigatio                   PLAINTIFF001156
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                  Attorney-Client Privilege                       Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                      PLAINTIFF001236
    Note          April 2018          Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance                    Sensitive financial information (credit card numbers) not relevant to this litigatio                         PLAINTIFF001311
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                  Attorney-Client Privilege                       Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                      PLAINTIFF001335
    Note           5/1/2018           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                         Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                        PLAINTIFF001337
    Note           5/1/2018           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                         Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                      PLAINTIFF001339-1340
    Note           5/2/2018           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                         Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                      PLAINTIFF001346-1347
    Note           5/2/2018           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                         Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                      PLAINTIFF001352-1353
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                  Attorney-Client Privilege                       Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                      PLAINTIFF001364
    Note           9/7/2018           Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                         Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advice                        PLAINTIFF001394
    Note        September 2018        Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance                    Sensitive financial information (credit card number) not relevant to this litigatio                          PLAINTIFF001408
    Note        September 2018        Plaintiff                Plaintiff (notebook entry)                  Attorney-Client Privilege                        Plaintiff's notes on telephone call with Garry Rosenfield discussing facts and legal advice                      PLAINTIFF001411
    Letter        April 2018       SunTrust Bank                       Plaintiff                   Sensitive personal information; relevance         Sensitive personal and financial information (credit card numbers and PINs) not relevant to this litigation             PLAINTIFF001503
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                 Attorney-Client Privilege                         Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                     PLAINTIFF001505
    Note          June 2018           Plaintiff                Plaintiff (notebook entry)          Attorney-Client Privilege; Work Produc                              Plaintiff's notes on facts to share with attorneys relevant to legal claims                           PLAINTIFF001557
    Note        December 2019         Plaintiff              Katz, Marshall, & Banks, LLP                 Attorney-Client Privilege                         Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                     PLAINTIFF001559
    Note        February 2019         Plaintiff                Plaintiff (notebook entry)                 Attorney-Client Privilege                              Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                      PLAINTIFF001598-1599
    Note        February 2019         Plaintiff                Plaintiff (notebook entry)          Attorney-Client Privilege; Work Produc                              Plaintiff's notes on facts to share with attorneys relevant to legal claims                         PLAINTIFF001612-1613
    Note        February 2019         Plaintiff                Plaintiff (notebook entry)                 Attorney-Client Privilege                              Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                        PLAINTIFF001614
                                                                                                                                                    Plaintiff's notes on telephone call with Lisa Banks and Kendra Barkoff (communications agent retained by
                                      Plaintiff                Plaintiff (notebook entry)                 Attorney-Client Privilege
    Note        February 2019                                                                                                                                      Katz, Marshall & Banks) discussing facts relevant to legal advice and strategy                          PLAINTIFF001624-1626
    Note        February 2019         Plaintiff                Plaintiff (notebook entry)          Attorney-Client Privilege; Work Produc                              Plaintiff's notes on facts to share with attorneys relevant to legal claims                         PLAINTIFF001629-1633
    Note        February 2019         Plaintiff                Plaintiff (notebook entry)          Sensitive personal information; relevance      Sensitive personal and financial information (credit card numbers and passwords) not relevant to this litigation
                                                                                                                                                                                                                                                                             PLAINTIFF001634
    Note        February 2019         Plaintiff                Plaintiff (notebook entry)          Attorney-Client Privilege; Work Produc                             Plaintiff's notes on facts to share with attorneys relevant to legal claims                          PLAINTIFF001640-1642
    Note         March 2019           Plaintiff                Plaintiff (notebook entry)          Attorney-Client Privilege; Work Produc                             Plaintiff's notes on facts to share with attorneys relevant to legal claims                          PLAINTIFF001647-1661




                                                                                                                                                                                                                                                                                    PLAINTIFF014444
                                     Case 1:20-cv-00502-TCB Document 171-22 Filed 08/31/21 Page 2 of 3
                                                                                                                                                                                                                             EXHIBIT 23
Note    November 2017    Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                        Sensitive personal information (PIN) not relevant to this litigation                          PLAINTIFF001687
Note    December 2019    Plaintiff   Katz, Marshall, & Banks, LLP           Attorney-Client Privilege                  Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                PLAINTIFF001721
Note    December 2019    Plaintiff   Katz, Marshall, & Banks, LLP           Attorney-Client Privilege                  Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                PLAINTIFF001791
Note     October 2015    Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance        Notes on call with estate planner concerning private financial matters not relevant to this litigatio       PLAINTIFF001824-1825
Note      6/14/2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                 Sensitive financial information (account numbers) not relevant to this litigatio                     PLAINTIFF001905
Note      6/14/2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                 Sensitive financial information (account number) not relevant to this litigatio                      PLAINTIFF001906
Note      6/14/2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                 Sensitive financial information (account numbers) not relevant to this litigatio                     PLAINTIFF001922
Note      6/14/2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                 Sensitive financial information (account numbers) not relevant to this litigatio                     PLAINTIFF001925
Note    December 2019    Plaintiff   Katz, Marshall, & Banks, LLP           Attorney-Client Privilege                  Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim                PLAINTIFF001927
Note      10/24/2018     Plaintiff     Plaintiff (notebook entry)          Attorney-Client Privilege            Plaintiff's notes on telephone call with Matthew Johns and Garry Rosenfield discussing facts and legal advice    PLAINTIFF001940-1941
Note       11/1/2018     Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                Plaintiff's notes on facts to share with Matthews Johns relevant to seeking legal advice                 PLAINTIFF001962
Note       11/2/2018     Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF001968-1969
Note       11/2/2018     Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                     Sensitive personal information (passwords) not relevant to this litigation                       PLAINTIFF001969
Note    November 2018    Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                    Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice                PLAINTIFF001969-1977
Note       11/7/2018     Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                Plaintiff's notes on facts to share with Colleen Coveney relevant to seeking legal advice                PLAINTIFF001982
Note       11/7/2018     Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                    Plaintiff's notes on telephone call with Colleen Coveney discussing facts and legal advic                 PLAINTIFF001983
Note      11/16/2018     Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF001985-1989
Note    December 2019    Plaintiff   Katz, Marshall, & Banks, LLP           Attorney-Client Privilege                   Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim               PLAINTIFF001994
Note       6/20/2018     Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF001999-2001
Note       June 2018     Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                    Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice                PLAINTIFF002002-2006
Note       June 2018     Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF002006-2008
Note       June 2018     Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                    Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice                PLAINTIFF002018-2024
Note       July 2018     Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                    Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice                PLAINTIFF002035-2050
Note     February 2017   Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                     Sensitive personal information (passwords) not relevant to this litigation                       PLAINTIFF002165
Note       9/10/2016     Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                      Plaintiff's notes on telephone call with Nick Meeker discussing facts and legal advic                   PLAINTIFF002224
Note    September 2016   Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                    Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice                  PLAINTIFF002228
Note    September 2016   Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                      Plaintiff's notes on telephone call with Nick Meeker discussing facts and legal advic                   PLAINTIFF002243
Note    September 2016   Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                      Plaintiff's notes on telephone call with Nick Meeker discussing facts and legal advic                   PLAINTIFF002258
Note    September 2016   Plaintiff     Plaintiff (notebook entry)          Attorney-Client Privilege              Plaintiff's notes on telephone call with Nick Meeker and Matthew Johns discussing facts and legal advice         PLAINTIFF002262
Note    September 2016   Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                    Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice                  PLAINTIFF002284
Note    September 2016   Plaintiff     Plaintiff (notebook entry)          Attorney-Client Privilege              Plaintiff's notes on telephone call with Nick Meeker and Matthew Johns discussing facts and legal advice
                                                                                                                                                                                                                                   PLAINTIFF002291
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                    Sensitive financial information (check number) not relevant to this litigatio                     PLAINTIFF002298
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                   Sensitive financial information (check numbers) not relevant to this litigatio                     PLAINTIFF002299
Form      11/7/2018      Plaintiff   Katz, Marshall, & Banks, LLP   Attorney-Client Privilege; Work Product               Form filled out by Plaintiff at direction of counsel detailing facts relevant to legal claims            PLAINTIFF002305
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                   Sensitive financial information (check numbers) not relevant to this litigatio                     PLAINTIFF002307
Note    October 2018     Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF002317-2319
Note    October 2018     Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                  Sensitive financial information (account numbers) not relevant to this litigatio                    PLAINTIFF002320
Email    11/21/2016      Plaintiff       Matthew Johns, Esq.                Attorney-Client Privilege                         Communication from Plaintiff to counsel providing facts relevant to legal advice                   PLAINTIFF004508-4509
Note    January 2020     Plaintiff   Katz, Marshall, & Banks, LLP           Attorney-Client Privilege                   Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim               PLAINTIFF004589
Note      July 2018      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                     Plaintiff's notes on telephone call with Matthews Johns discussing facts and legal advic                 PLAINTIFF004595
Note      July 2018      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                     Plaintiff's notes on telephone call with Matthews Johns discussing facts and legal advic                 PLAINTIFF004609
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                   Sensitive financial information (check numbers) not relevant to this litigatio                     PLAINTIFF004610
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                   Sensitive financial information (check numbers) not relevant to this litigatio                     PLAINTIFF004612
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                  Sensitive financial information (account numbers) not relevant to this litigatio                    PLAINTIFF004613
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004614
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004615
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004616
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                  Sensitive financial information (account numbers) not relevant to this litigatio                    PLAINTIFF004617
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004634
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004635
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004636
Note      July 2018      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                     Plaintiff's notes on telephone call with Matthews Johns discussing facts and legal advic                 PLAINTIFF004643
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                   Sensitive financial information (check numbers) not relevant to this litigatio                     PLAINTIFF004646
Note     10/25/2018      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                     Plaintiff's notes on telephone call with Matthews Johns discussing facts and legal advic                 PLAINTIFF004651
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004652
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                   Sensitive financial information (check numbers) not relevant to this litigatio                     PLAINTIFF004655
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance            Sensitive financial information (account and check numbers) not relevant to this litigatio                PLAINTIFF004656
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                  Sensitive financial information (account number) not relevant to this litigatio                     PLAINTIFF004657
Note      July 2018      Plaintiff     Plaintiff (notebook entry)   Sensitive personal information; relevance                  Sensitive financial information (account number) not relevant to this litigatio                     PLAINTIFF004658
Note    January 2020     Plaintiff   Katz, Marshall, & Banks, LLP           Attorney-Client Privilege                   Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim               PLAINTIFF004661
Note     March 2019      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                     Plaintiff's notes on telephone call with Joseph Abboud discussing facts and legal advic                PLAINTIFF004676-4677
Note     March 2019      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                     Plaintiff's notes on telephone call with Matthew Johns discussing facts and legal advic                PLAINTIFF004678-4679
Note    January 2020     Plaintiff   Katz, Marshall, & Banks, LLP           Attorney-Client Privilege                   Note written by Plaintiff to counsel describing the relevance of the notebook to legal claim               PLAINTIFF004685
Note    February 2019    Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF004703-4704
Note    February 2019    Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                     Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice                 PLAINTIFF004720
Note     March 2019      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF004728-4729
Note      3/7/2019       Plaintiff     Plaintiff (notebook entry)          Accountant-client Privilege                  Plaintiff's notes on telephone call with accountant Marta Shen concerning financial planning             PLAINTIFF004730-4731
Note      3/7/2019       Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                           Plaintiff's notes on questions to ask attorneys relevant to seeking legal advice                   PLAINTIFF004732
Note     March 2019      Plaintiff     Plaintiff (notebook entry)   Attorney-Client Privilege; Work Produc                     Plaintiff's notes on facts to share with attorneys relevant to seeking legal advice               PLAINTIFF004733-4734
Note     March 2019      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                   PLAINTIFF004738
Note     March 2019      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                   PLAINTIFF004740
Note     March 2019      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF004745-4747
Note     March 2019      Plaintiff     Plaintiff (notebook entry)           Attorney-Client Privilege                       Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic                 PLAINTIFF004757-4758




                                                                                                                                                                                                                                        PLAINTIFF014445
                                    Case 1:20-cv-00502-TCB Document 171-22 Filed 08/31/21 Page 3 of 3
                                                                                                                                                                                             EXHIBIT 23
Note    March 2019   Plaintiff          Plaintiff (notebook entry)        Attorney-Client Privilege   Plaintiff's notes on telephone call with Lisa Banks discussing facts and legal advic        PLAINTIFF004768
Email    3/1/2019    Plaintiff   Colleen Coveney, Esq./Lisa Banks, Esq.   Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF004769
Email    3/4/2019    Plaintiff   Colleen Coveney, Esq./Lisa Banks, Esq.   Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF004471
Email    2/4/2019    Plaintiff   Colleen Coveney, Esq./Lisa Banks, Esq.   Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF006906
Email    2/4/2019    Plaintiff   Colleen Coveney, Esq./Lisa Banks, Esq.   Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF006908
Email    3/5/2019    Plaintiff           Colleen Coveney, Esq.            Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF007140
Email   3/12/2019    Plaintiff   Colleen Coveney, Esq./Lisa Banks, Esq.   Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF007141
Email   1/29/2019    Plaintiff           Colleen Coveney, Esq.            Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF007169
Email    2/4/2019    Plaintiff   Colleen Coveney, Esq./Lisa Banks, Esq.   Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF007178
Email   1/29/2019    Plaintiff           Colleen Coveney, Esq.            Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF007183
Email   4/25/2017    Plaintiff   Nick Meekers, Esq./Matthew Johns, Esq.   Attorney-Client Privilege    Communication from Plaintiff to counsel discussing facts relevant to legal claims          PLAINTIFF007341




                                                                                                                                                                                                       PLAINTIFF014446
